         Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 1 of 51



                           THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 IN RE:                                          §
                                                 §
 WATSON GRINDING &                               §              CASE NO. 20-30967
 MANUFACTURING CO.                               §
                                                 §              (Chapter 11)
      Debtor.


 DUONG TUNG LA, KELLY THU                        §
 NGUYEN, JENNIFER PHOUNG                         §
 NGUYEN, BICH-NGA THI LE, DAU                    §
 THI HOANG, AND VI HOANG KIM                     §
 WANNIGMAN                                       §
                                                 §
          Plaintiffs,                            §                ADVERSARY NO. __________
                                                 §
 v.                                              §
                                                 §
 WATSON GRINDING AND                             §
 MANUFACTURING, CO., WATSON                      §
 VALVE SERVICES, INC., KMHJ                      §
 MANAGEMENT COMPANY, LLC.,                       §
 KMHJ LTD., WESTERN                              §
 INTERNATIONAL GAS &                             §
 CYLINDERS, INC., AND                            §
 MATHESON TRI-GAS, INC.,                         §
                                                 §
          Defendants.

                                    NOTICE OF REMOVAL

      Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the state

court action styled Duoung Tung La, Kelly Thu Nguyen, Jennifer Phoung Nguyen, Bich-nga Thi Le, Dau Thi

Hoang, and Vi Hoang Kim Wannigman v. Watson Grinding & Manufacturing, Co., KMH Management Company,

LLC., KMHJ LTD., Western International Gas Cylinders, Inc., and Matheson Tri-Gas, Inc., Cause No. 2020-

05281, pending in the 133rd Judicial District Court of Harris County, Texas (the “State Court Action”).




                                                  1
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 2 of 51



                         I.      Procedural Background and Nature of Suit

       1.      On February 3, 2020, Duong Tung La, Kelly Thu Nguyen, Jennifer Phoung Nguyen,

Bich-nga Thi Le, Dau Thi Hoang, and Vi Hoang Kim Wannigman (collectively, the “Plaintiffs”) filed

an Amended Original Petition, Request for Disclosure, and Rule 193.7 Notice (the “Amended

petition”) against Watson Grinding & Manufacturing Co., Watson Valve Services, Inc., KMHJ

Management Company, LLC, KMHJ, Ltd., Western International Gas & Cylinders, Inc., and

Matheson Tri-Gas, Inc. (collectively, the “Defendants”). In their Amended Petition, the Plaintiffs

assert claims of negligence and gross negligence against the Defendants.

       2.      On February 6, 2020 (the “Petition Date”), the Debtor filed its voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court Southern District of Texas, Houston Division (the “Chapter 11

Bankruptcy Case”).

       3.      Originally, the Plaintiffs had also sued CenterPoint Energy, Inc., CenterPoint Energy

Service Company, LLC, CenterPoint Energy Resources Corp., and CenterPoint Energy Gas Services,

Inc. (collectively, “CenterPoint”); however, on February 20, 2020, an Order was entered that

Dismissed (Nonsuit) CenterPoint from the State Court Litigation.

       4.      On March 26, 2020, KMHJ, Ltd., and KMHJ Management Company, LLC filed an

Original Answer.

                                       II.    Basis for Removal

       5.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.




                                                     2
          Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 3 of 51




          6.    The State Court Action was initiated prior to the commencement of the Chapter 11

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re

R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

          7.    Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

          8.    Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          9.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          10.   The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.




                                                    3
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 4 of 51




       11.       Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

       12.       This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

       13.       Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                       IV.     Parties and Notice

       14.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 133rd Judicial District Court of Harris

County, Texas.

       15.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

 McMillan Firm PLLC                                   McCoy Leavitt Laskey LLC
 Chance A. McMillan                                   John V. McCoy
 Mathew Mendoza                                       Michael I. Ramirez
 Wayne Collins                                        N19 W24200 Riverwood Dr., Suite 125
 440 Louisiana Street, Ste 1200                       Waukesha, WI 53188
 Houston, TX 77002-1691                               ATTORNEYS FOR WATSON GRINDING &
 cam@mcmillanfirm.com                                 MANUFACTURING CO.
 mem@mcmillanfirm.com
 wdc@mcmillanfirm.com
 ATTORNEYS FOR PLAINTIFFS



                                                  4
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 5 of 51




 Jackson Walker L.L.P.                                Christopher M. LaVigne
 Bruce J. Ruzinsky                                    Greenberg Traurig, LLP
 1401 McKinney, Suite 1900                            2200 Ross Avenue, Suite 5200
 Houston, Texas 77010                                 Dallas, TX 75201
                                                      LaVigneC@gtlaw.com
 The Silvera Firm                                     eservice@zehllaw.com
 Robert C. Turner
 17070 Dallas Parkway,                                Greenberg Traurig, LLP
 Dallas, Texas 75248                                  Paul Kerlin
 ATTORNEYS FOR KMHJ Management                        1000 Louisiana St., Ste 1700
 Company, LLC and KMHJ, Ltd                           Houston, TX 77002
                                                      kerlinp@gtlaw.com
                                                      ATTORNEYS FOR MATHESON TRI-GAS &
                                                      WESTERN INTERNATIONAL GAS &
                                                      CYLINDER


                                    V.      Process and Pleadings

       16.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided.

       17.     In the State Court Action, summons was issued on January 29, 2020, but the return of

summons has not been filed.

       18.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.




                                                  5
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 6 of 51




Dated: April 20, 2020.



                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           Jones Murray & Beatty, LLP
                                           4119 Montrose Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com

                                              AND

                                           McCOY LEAVITT LASKEY LLC

                                           By: /s/ Michael I. Ramirez
                                           Michael I. Ramirez
                                           Texas Bar No. 24008604
                                           20726 Stone Oak Parkway, Suite 116
                                           San Antonio, TX 78258
                                           Telephone (210) 446-2828
                                           Fax (262) 522-7020
                                           mramirez@mlllaw.com

                                           ATTORNEYS FOR WATSON GRINDING &
                                           MANUFACTURING CO.




                                       6
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 7 of 51




                                      CERTIFICATE OF SERVICE

       I certify that on April 20, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and on April 20, 2020, via first class mail
(without attachments) to the following:


 McMillan Firm PLLC                                   McCoy Leavitt Laskey LLC
 Chance A. McMillan                                   John V. McCoy
 Mathew Mendoza                                       Michael I. Ramirez
 Wayne Collins                                        N19 W24200 Riverwood Dr., Suite 125
 440 Louisiana Street, Ste 1200                       Waukesha, WI 53188
 Houston, TX 77002-1691                               ATTORNEYS FOR WATSON GRINDING &
 cam@mcmillanfirm.com                                 MANUFACTURING CO.
 mem@mcmillanfirm.com
 wdc@mcmillanfirm.com
 ATTORNEYS FOR PLAINTIFFS

 Jackson Walker L.L.P.                                Christopher M. LaVigne
 Bruce J. Ruzinsky                                    Greenberg Traurig, LLP
 1401 McKinney, Suite 1900                            2200 Ross Avenue, Suite 5200
 Houston, Texas 77010                                 Dallas, TX 75201
                                                      LaVigneC@gtlaw.com
 The Silvera Firm                                     eservice@zehllaw.com
 Robert C. Turner
 17070 Dallas Parkway,                                Greenberg Traurig, LLP
 Dallas, Texas 75248                                  Paul Kerlin
 ATTORNEYS FOR KMHJ Management                        1000 Louisiana St., Ste 1700
 Company, LLC and KMHJ, Ltd                           Houston, TX 77002
                                                      kerlinp@gtlaw.com
                                                      ATTORNEYS FOR MATHESON TRI-GAS &
                                                      WESTERN INTERNATIONAL GAS &
                                                      CYLINDER



                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  7
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 8 of 51




EXHIBIT A – STATE COURT PLEADINGS
Office of Harris County District Clerk - Marilyn Burgess                                                                             Page 1 of 1
                  Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 9 of 51
 HCDistrictclerk.com                  LA, DUONG TUNG vs. WATSON GRINDING AND                                               4/17/2020
                                      MANUFACTURING CO
                                      Cause: 202005281   CDI: 7 Court: 133

 DOCUMENTS
 Number             Document                                                                             Post Date             Pgs
                                                                                                         Jdgm
 90051426           Original Answer of Defendants KMHJ, LTD and KMHJ Management Company, LLC.                 03/26/2020       5
 89583060           PARTIAL DISMISSAL ON PLAINTIFF'S MOTION                                                   02/20/2020       2
 89333904           Suggestion of Bankruptcy                                                                  02/07/2020       3
  ·>   89333905     Exhibit A                                                                                 02/07/2020       3
 89307085           Suggestion of Bankruptcy                                                                  02/06/2020       3
  ·>   89307086     Exhibit A                                                                                 02/06/2020       3
 89226108           Plaintiff's Amended Original Petition Request for Disclosure and Rule 193.7 Notice        02/03/2020       9
                    Plaintiff's Amended Original Petition Request for Disclosure and Rule 193.7 Notice        02/03/2020
 89241661           Plaintiff's Motion for Nonsuit without Prejudice                                          02/03/2020       3
  ·>   restricted   Proposed Order                                                                            02/03/2020       2
 89100517           PLAINTIFFS' ORIGINAL PETITION, REQUEST FOR DISCLOSURE, AND RULE                           01/27/2020       9
                    193.7 NOTICE
                    PLAINTIFFS' ORIGINAL PETITION, REQUEST FOR DISCLOSURE, AND RULE                           01/27/2020
                    193.7 NOTICE




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=3n7sO88MPvRUkzIYsp+6...                                     4/17/2020
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 10 of 51

               2020-05281 / Court: 133
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 11 of 51
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 12 of 51
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 13 of 51
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 14 of 51
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 15 of 51
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 16 of 51
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 17 of 51
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 18 of 51
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 19 of 51                   2/3/2020 8:57 AM
                                                               Marilyn Burgess - District Clerk Harris County
                                                                                    Envelope No. 40487251
                                                                        By: SHANNON NORTH-GONZALEZ
                                                                                    Filed: 2/3/2020 8:57 AM

                             CAUSE NO. 2020-05281

DUONG TUNG LA, KELLY THU                §         IN THE DISTRICT COURT OF
NGUYEN, JENNIFER PHOUNG                 §
NGUYEN, BICH-NGA THI LE, DAU THI        §
HOANG, AND VI HOANG KIM                 §
WANNIGMAN                               §
                                        §
Plaintiffs,                             §
                                        §
v.                                      §         HARRIS COUNTY, TEXAS
                                        §
WATSON GRINDING AND                     §
MANUFACTURING CO., WATSON               §
VALVE SERVICES, INC. AND KMHJ           §
MANAGEMENT COMPANY, LLC,                §
KMHJ, LTD., WESTERN                     §
INTERNATIONAL GAS & CYLINDERS,          §
INC., AND MATHESON TRI-GAS, INC.        §
                                        §
Defendants.                             §         133rd JUDICIAL DISTRICT

                 PLAINTIFFS’ AMENDED ORIGINAL PETITION,
              REQUEST FOR DISCLOSURE AND RULE 193.7 NOTICE

TO THE HONORABLE JUDGE JACLANEL MCFARLAND:

       COMES NOW, DUONG TUNG LA, KELLY THU NGUYEN, JENNIFER PHOUNG

NGUYEN, BICH-NGA THI LE, DAU THI HOANG, and VI HOANG KIM WANNIGMAN

(“Plaintiffs”) and initiates this legal action against, WATSON GRINDING AND

MANUFACTURING CO., WATSON VALVE SERVICES, INC., KMHJ MANAGEMENT

COMPANY, LLC, KMHJ, LTD., WESTERN INTERNATIONAL GAS & CYLINDERS, INC.

and MATHESON TRI-GAS, INC. (“Collectively as Defendants”) and would show the Court

as follows:
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 20 of 51




                                         I.
                                  DISCOVERY LEVEL

1.    Plaintiffs intend to conduct discovery under Level II of the Texas Rules of Civil

Procedure 190.4.

                                       II.
                             REQUEST FOR DISCLOSURE

2.    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiffs request

Defendants to disclose, within 50 days of the service of this request, the information and

materials described in Rule 194.2 of the Texas Rules of Civil Procedure. Plaintiffs

specifically request the responding party to produce responsive documents at the

undersigned law office within 50 days of the service of this request.

                                          III.
                                        PARTIES

3.    Plaintiffs are residents of Harris County, Texas.

4.    Defendant Watson Grinding and Manufacturing Co. (“Defendant Watson

Manufacturing”) is a domestic for-profit corporation incorporated under the laws of the

State of Texas with its principal place of business in Houston, Harris County, Texas.

Defendant may be served through its registered agent, Mr. John M. Watson at 4525

Gessner Road, Houston, Texas 77041 or wherever he may be found.

5.     Defendant Watson Valve Services, Inc. (“Defendant Watson Valve”) is a domestic

for-profit corporation incorporated under the laws of the State of Texas with its principal

place of business in Houston, Harris County, Texas. Defendant may be served through

its registered agent, Mr. John M. Watson at 4525 Gessner Road, Houston, Texas 77041

or wherever he may be found.

6.    Defendant KMHJ Management Company, LLC is a domestic limited liability


                                            2
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 21 of 51




company registered to do business in the State of Texas, whose managing member is a

resident of Harris County, Texas. Defendant may be served through its registered agent,

Kelly Lee Watson, at 1400 McKinney Street, Suite 1212, Houston, Texas 77010 or

wherever it may be found.

7.     Defendant KMHJ, LTD. is a domestic limited partnership registered to do business

in Texas whose general partner is a resident of Harris County, Texas. Defendant may be

served through its registered agent, KMHJ Management Company, LLC, at 1400

McKinney Street, Suite 1212, Houston, Texas 77010 or wherever it may be found.

8.     Defendant Western International Gas & Cylinders, Inc. (“Defendant Western”) is a

domestic for-profit corporation incorporated under the laws of the State of Texas with its

principal place of business in Houston, Harris County, Texas. Defendant may be served

through its registered agent, Ms. Denise C. Haugen, at 7173 Highway 159 East, Bellville,

Texas 77418 or wherever she may be found.

9.     Defendant Matheson Tri-Gas, Inc. (“Defendant Matheson”) is a domestic for-profit

corporation incorporated under the laws of the State of Texas and operating in Texas.

Defendant may be served through its registered agent, CT Corporation Services, at 1999

Bryan Street, Suite 900, Dallas, Texas 75201.

10.    Plaintiffs specifically invoke the right to institute this suit against whatever entities

were conducting business using the assumed names or common names of the

Defendants listed above with regards to the events described in this and subsequent

amended petitions. Plaintiff expressly invokes their rights under Rule 28 of the Texas

Rules of Civil Procedure to have the true and correct names of the party or parties

substituted at a later time upon the filing of a motion or action of the Court.



                                               3
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 22 of 51




                                          IV.
                                 JURISDICTION & VENUE

11.    This Court has personal jurisdiction over Defendants because Defendants have in

the past and continues to do business in Texas, has continuing contacts with the State,

and are amenable to service in the State of Texas. The amount in controversy exceeds

the minimal jurisdictional limits of the Court.

12.    Harris County is the proper county of venue because it is where all or a substantial

part of the events giving rise to the claim occurred. Tex. Civ. Prac. & Rem. Code Ann.

§15.002(a)(1).

                                         V.
                                FACTUAL BACKGROUND

13.    Defendant Watson Manufacturing is a local company with its facility located at

4525 Gessner Road, Houston, Harris County, Texas 77041 (the “Watson Plant”).

Defendant manufactures and services valves and pump components for the chemical,

offshore, and aerospace industries. Since 2006, the Occupational Safety and Health

Administration (“OSHA”) has found at least three violations wherein individuals reported

injuries at Defendant’s facility. In 2013, OSHA fined Defendant for failing to properly

control hazardous energy and materials. In 2015, Defendant failed to include propylene,

a hazardous chemical, in its mandatory inventory reporting to the state’s governing and

regulating authorities.

14.     On January 24, 2020, Plaintiffs were at their respective homes in Northwest

Houston when an explosion occurred at the Watson Plant. The explosion destroyed

nearby commercial and residential buildings and resulted in damages to Plaintiffs’

personal property. It is believed that the explosion was caused by a combination of



                                              4
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 23 of 51




propylene and natural gas which were near each other at the Watson Plant. It is not yet

known how propylene was stored at Defendants’ facility, but if a company has more than

10,000 pounds of propylene, it is required to have a Risk Management Plan on file with

the Environmental Protection Agency. Defendants did not and do not have a Risk

Management Plan on file.

15.    Plaintiffs were within the blast radius and vicinity of the Watson Plant at the time

of the explosion and were awoke by the unexpected blast. In an effort to protect

themselves and escape their residences, Plaintiffs suffered serious bodily and emotional

injuries.

16.    It has been reported that at least two individuals died as a result of the incident

made the basis of this lawsuit. At the time of this filing, it is believed that over 200

residences within the vicinity of the Watson Plant have suffered varying degrees of

damages.

                                          VI.
                             NEGLIGENCE (ALL DEFENDANTS)

17.    Defendants owed a duty of reasonable care to the Plaintiffs. Defendants breached

their duty in one or more of the following ways:

            a. Failing to create and/or enforce safety rules and guidelines;

            b. Failing to adhere to OSHA standards applicable to this case;

            c. Failing to perform their businesses in a safe manner;

            d. Failing to provide a safe workplace;

            e. Failing to recognize and remediate hazards;

            f. Failing to properly position the propylene and natural gases materials;

            g. Failing to adequately respond to an emergency as to prevent the incident;


                                             5
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 24 of 51




          h. Failing to provide timely assistance and help to prevent incident;

          i.   Failing to ensure protections were in place to prevent incident;

          j. Failing to warn of a known hazard;

          k. Failing to read, understand, and follow published safe policies/procedures;

          l. Failing to identify and eliminate unsafe work policies/procedures;

          m. Failing to prevent the creation of latent dangers;

          n. Failing to have policies/procedures in place to recognize latent dangers;

          o. Failing to have policies/procedures in place to eliminate latent dangers;

          p. Failing to provide adequate equipment and competent personnel;

          q. Failing to institute precautionary measure to protect local communities;

          r. Failing to use proper equipment;

          s. Failing to properly plan for emergent situations;

          t. Failing to safely monitor propylene and the gas at the Watson Plant;

          u. Failing to adequately place the propylene and natural gas on premises; and

          v. Failing to implement effective systems for the safe storage and use of
             propylene and natural gas at the Watson Plant.

18.   Defendants’ acts and omissions were a proximate cause of Plaintiffs’ injuries.

                                       VII.
                               RESPONDEAT SUPERIOR

19.   Defendants are liable for the torts committed by its employees during the course

and scope of the employee’s employment. At the time of the incident made the basis of

this lawsuit, Defendants’ employees were negligent and grossly negligent while in the

course and scope of their employment with Defendants (and in furtherance of Defendants’

businesses). Defendants’ employees and representatives had a general duty to exercise



                                             6
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 25 of 51




reasonable care in performing their work. Defendants’ employee, however, failed to

exercise the requisite standard of care, were negligent, and were grossly negligent. As a

result, Defendants are liable for all injuries sustained by Plaintiffs.

                                    VIII.
                      GROSS NEGLIGENCE (ALL DEFENDANTS)

20.    Plaintiffs re-allege each aforementioned allegation in this petition. Defendants had

a duty and responsibility to act (or not act) in ways that involve an extreme degree of risk,

considering the probability and magnitude of the potential harm to others and of which

the Defendants have actual, subjective awareness of the risk involved, but nevertheless

proceeds with conscious indifference to the rights, safety, or wellbeing of others. Tex. Civ.

Prac. Rem. Code §41.001(11). Defendants knew or should have known of the risk

associated with using incorrect, insufficient, or defective piping for the propylene and/or

natural gas as well as the risk associated with keeping the two extremely combustible

materials in close proximity to each other at the Watson Plant. As a result of Defendants’

actions or omissions, Plaintiffs pray that Defendants be found grossly negligent and

Plaintiffs be awarded punitive damages against Defendants.

                                            IX.
                                         DAMAGES

21.    Plaintiffs, individually, seek damages in excess of $1,000,000.00 and seek any

other relief which Plaintiffs may show themselves justly entitled. Plaintiffs seek the

following damages:

       a.     Real property and personal property damages;

       b.     Physical pain and suffering in the past and future;

       c.     Mental anguish in the past and future;



                                               7
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 26 of 51




       d.     Physical impairment in the past and future;

       e.     Disfigurement in the past and future;

       f.     Lost Wages;

       g.     Medical expenses in the past and future;

       h.     Loss of consortium and companionship in the past and future;

       i.     Loss of earning capacity in the past and future;

       j.     Loss of household services in the past and future;

       k.     Punitive damages;

       l.     Attorney’s fees and expenses; and

       m.     Prejudgment and post-judgment interest.

                                          X.
                                   RULE 193.7 NOTICE

22.    Pursuant to 193.7 of the Texas Rules of Civil Procedure, Plaintiffs hereby give

actual notice to Defendants that any and all documents produced may be used against

the Defendants producing the documents at any pretrial proceedings and/or trial of this

matter without the necessity of authenticating documents.

                                           XI.
                                         PRAYER

       WHEREFORE PREMISES CONSIDERED, Plaintiffs pray that they obtain a

judgment against Defendants, jointly and severally, for damages pled herein and for such

other relief, both in law and equity, to which Plaintiffs may show themselves justly entitled.




                                              8
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 27 of 51




                              Respectfully submitted,

                              MCMILLAN FIRM, P.L.L.C.




                              By:__________________________________
                              Chance A. McMillan
                              Bar No. 24078981
                              cam@mcmillanfirm.com
                              Mathew Mendoza
                              Bar No.: 24109548
                              mem@mcmillanfirm.com
                              440 Louisiana Street, Suite 1200
                              Houston, Texas 77002-1691
                              Tel: (281) 888-2131
                              Fax: (832) 831-2175
                              Email: filing@mcmillanfirm.com

                              ATTORNEY FOR PLAINTIFFS




                                9
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 28 of 51                           2/3/2020 4:34 PM
                                                                       Marilyn Burgess - District Clerk Harris County
                                                                                            Envelope No. 40516385
                                                                                By: SHANNON NORTH-GONZALEZ
                                                                                            Filed: 2/3/2020 4:34 PM

                                CAUSE NO. 2020-05281

DUONG TUNG LA, KELLY THU                     §          IN THE DISTRICT COURT OF
NGUYEN, JENNIFER PHOUNG                      §
NGUYEN, BICH-NGA THI LE, DAU THI             §
HOANG, AND VI HOANG KIM                      §
WANNIGMAN                                    §
                                             §
Plaintiffs,                                  §
                                             §
v.                                           §          HARRIS COUNTY, TEXAS
                                             §
WATSON GRINDING AND                          §
MANUFACTURING CO., KMHJ                      §
MANAGEMENT COMPANY, LLC,                     §
KMHJ, LTD., CENTERPOINT ENERGY,              §
INC., CENTERPOINT ENERGY                     §
SERVICE COMPANY, LLC,                        §
CENTERPOINT ENERGY SERVICES,                 §
INC., CENTERPOINT ENERGY                     §
RESOURCES CORP., AND                         §
CENTERPOINT ENERGY GAS                       §
SERVICES, INC.                               §
                                             §
Defendants.                                  §          133rd JUDICIAL DISTRICT

              PLAINTIFFS’ MOTION FOR NON-SUIT WITHOUT PREJUDICE

TO THE HONORABLE JUDGE JACLANEL MCFARLAND:

       COMES NOW, DUONG TUNG LA, KELLY THU NGUYEN, JENNIFER PHOUNG

NGUYEN, BICH-NGA THI LE, DAU THI HOANG, AND VI HOANG KIM WANNIGMAN

(“Plaintiffs”) in the above entitled and numbered cause, and files their motion for Non-Suit

without Prejudice as to Defendants CENTERPOINT ENERGY, INC. CENTERPOINT

ENERGY SERVICE COMPANY, LLC, CENTERPOINT ENERGY SERVICES, INC.,

CENTERPOINT ENERGY RESOURCES CORP., AND CENTERPOINT ENERGY GAS

SERVICES, INC. Plaintiffs maintain their suit against all Defendants not specifically

dismissed in this filing.
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 29 of 51




                              Respectfully submitted,

                              MCMILLAN FIRM, P.L.L.C.




                              By:__________________________________
                              Chance A. McMillan
                              Bar No. 24078981
                              cam@mcmillanfirm.com
                              Mathew Mendoza
                              Bar No.: 24109548
                              mem@mcmillanfirm.com
                              440 Louisiana Street, Suite 1200
                              Houston, Texas 77002-1691
                              Tel: (281) 888-2131
                              Fax: (832) 831-2175
                              Email: filing@mcmillanfirm.com
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 30 of 51




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to all counsel in accordance with the Texas Rules of Civil Procedure on this
the 3rd day of February 2020.




                                         __________________________________
                                         CHANCE A. MCMILLAN
                                                                    2/3/20204:34:57PM
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page  31 of 51
                                                             MarilynBurgess-DistrictClerk
                                                                    HarrisCounty
                                                                    EnvelopeNo:40516385
                                                                    By:NORTH,SHANNON
                                                                    Filed:2/3/20204:34:57PM
                                  CAUSE NO. 2020-05281

DUONG TUNG LA, KELLY THU                     §         IN THE DISTRICT COURT OF
NGUYEN, JENNIFER PHOUNG                      §
NGUYEN, BICH-NGA THI LE, DAU THI             §
HOANG, AND VI HOANG KIM                      §
WANNIGMAN                                    §
                                             §
Plaintiffs,                                  §
                                             §
v.                                           §         HARRIS COUNTY, TEXAS
                                             §
WATSON GRINDING AND                          §
MANUFACTURING CO., KMHJ                      §
MANAGEMENT COMPANY, LLC,                     §
KMHJ, LTD., CENTERPOINT ENERGY,              §
INC., CENTERPOINT ENERGY                     §
SERVICE COMPANY, LLC,                        §
CENTERPOINT ENERGY SERVICES,                 §
INC., CENTERPOINT ENERGY                     §
RESOURCES CORP., AND                         §
CENTERPOINT ENERGY GAS                       §
SERVICES, INC.                               §
Defendants.                                  §         133rd JUDICIAL DISTRICT

                                          ORDER

       On this day came the Plaintiffs, DUONG TUNG LA, KELLY THU NGUYEN,

JENNIFER PHOUNG NGUYEN, BICH-NGA THI LE, DAU THI HOANG, AND VI HOANG

KIM WANNIGMAN, by and through their attorney of record, and filed their Motion for Non-

Suit   without   Prejudice   as    to   Defendants,   CENTERPOINT     ENERGY,       INC.

CENTERPOINT ENERGY SERVICE COMPANY, LLC, CENTERPOINT ENERGY

SERVICES,        INC.,   CENTERPOINT        ENERGY      RESOURCES      CORP.,      AND

CENTERPOINT ENERGY GAS SERVICES, INC, and it is, therefore,

       ORDERED, ADJUDGED and DECREED by the Court that the suit filed by DUONG

TUNG LA, KELLY THU NGUYEN, JENNIFER PHOUNG NGUYEN, BICH-NGA THI LE,

DAU THI HOANG, AND VI HOANG KIM WANNIGMAN, against CENTERPOINT
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 32 of 51




ENERGY, INC. CENTERPOINT ENERGY SERVICE COMPANY, LLC, CENTERPOINT

ENERGY SERVICES, INC., CENTERPOINT ENERGY RESOURCES CORP., AND

CENTERPOINT ENERGY GAS SERVICES, INC, be dismissed, without prejudice, at this

Plaintiffs’ cost as to their cause of action against Defendant, CENTERPOINT ENERGY,

INC. CENTERPOINT ENERGY SERVICE COMPANY, LLC, CENTERPOINT ENERGY

SERVICES,       INC.,   CENTERPOINT          ENERGY     RESOURCES   CORP.,    AND

CENTERPOINT ENERGY GAS SERVICES, INC. Plaintiffs maintain their suit against all

Defendants not specifically dismissed in this filing.




       SIGNED this ______ day of ____________________, 2020.




                                           ___________________________________
                                           JUDGE PRESIDING
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 33 of 51                         2/6/2020 3:54 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 40628331
                                                                              By: SHANNON NORTH-GONZALEZ
                                                                                          Filed: 2/6/2020 3:54 PM

                                 CAUSE NO. 2020-05281

Duong Tung La, et al.                          §
                                               §       In the District Court
       Plaintiffs                              §
v.                                             §
                                               §       133rd Judicial District
Watson Grinding and Manufacturing              §
Co., et al.                                    §
                                               §       Harris County, Texas
       Defendants.


                          SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Grinding and Manufacturing Co. (“Watson Grinding”)

and informs the Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy

Code now pending in the United States Bankruptcy Court for the Southern District of

Texas, Houston Division under Case No. 20-30967.            This bankruptcy case was

commenced on February 6, 2020.

       Watson Grinding suggests to the Court that the Automatic Stay under 11 U.S.C.

§ 362 prohibits continuation of proceedings affecting the interests of the bankruptcy

estate without prior approval of the bankruptcy court. A copy of the notice of bankruptcy

case filing is attached hereto as Exhibit A.

       Dated: February 6, 2020
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 34 of 51




                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Jarrod B. Martin

                              Jarrod B. Martin
                              Texas Bar No. 24070221
                              1001 Fannin Street
                              Suite 2700
                              Houston, TX 77002
                              P: 713-337-5580
                              F: 713-337-8850
                              E: Jarrod.Martin@mhllp.com


                              JONES MURRAY & BEATTY LLP
                              ERIN E. JONES (TBN 24032478)
                              4119 MONTROSE, SUITE 230
                              HOUSTON, TX 77006
                              TEL. 832-529-1999
                              FAX. 832-529-3393
                              ERIN@JMBLLP.COM

                              PROPOSED COUNSEL FOR WATSON
                              GRINDING AND MANUFACTURING CO.
     Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 35 of 51




                           CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing was served in
compliance with Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

      Chance A. McMillan                cam@mcmillanfirm.com
      Matthew Mendoza                   mem@mcmillanfirm.com
                                        filing@mcmillanfirm.com
      Hussein Hadi                      litigation@thehadilawfirm.com
      Jamil Thomas
      Sedrick Stagg

                                        /s/ Jarrod B. Martin
                                        Jarrod B. Martin
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 36 of 51


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:22 PM and
filed on 02/06/2020.

Watson Grinding & Manufacturing Co.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30967.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 37 of 51


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:01
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30967
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                             2/6/2020
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 38 of 51                         2/7/2020 4:36 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 40671038
                                                                                            By: EVELYN PALMER
                                                                                          Filed: 2/7/2020 4:36 PM

                                 CAUSE NO. 2020-05281

Duong Tung La, et al.                          §
                                               §       In the District Court
       Plaintiffs                              §
v.                                             §
                                               §       133rd Judicial District
Watson Grinding and Manufacturing              §
Co., et al.                                    §
                                               §       Harris County, Texas
       Defendants.


                          SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Valve Services, Inc. (“Watson Valve”) and informs the

Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy Code now

pending in the United States Bankruptcy Court for the Southern District of Texas,

Houston Division under Case No. 20-30698. This bankruptcy case was commenced on

February 6, 2020.

       Watson Valve suggests to the Court that the Automatic Stay under 11 U.S.C.

§ 362 prohibits continuation of proceedings affecting the interests of the bankruptcy

estate without prior approval of the bankruptcy court. A copy of the notice of bankruptcy

case filing is attached hereto as Exhibit A.

       Dated: February 7, 2020
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 39 of 51




                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Jarrod B. Martin
                              Jarrod B. Martin
                              Texas Bar No. 24070221
                              1001 Fannin Street
                              Suite 2700
                              Houston, TX 77002
                              P: 713-337-5580
                              F: 713-337-8850
                              E: Jarrod.Martin@mhllp.com


                              JONES MURRAY & BEATTY LLP
                              ERIN E. JONES (TBN 24032478)
                              4119 MONTROSE, SUITE 230
                              HOUSTON, TX 77006
                              TEL. 832-529-1999
                              FAX. 832-529-3393
                              ERIN@JMBLLP.COM

                              PROPOSED COUNSEL FOR WATSON
                              VALVE SERVICES, INC.
     Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 40 of 51




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served in
compliance with Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

      Chance A. McMillan                cam@mcmillanfirm.com
      Matthew Mendoza                   mem@mcmillanfirm.com
                                        filing@mcmillanfirm.com
      Hussein Hadi                      litigation@thehadilawfirm.com
      Jamil Thomas
      Sedrick Stagg

                                        /s/ Jarrod B. Martin
                                        Jarrod B. Martin
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 41 of 51




     Exhibit A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 42 of 51


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:26 PM and
filed on 02/06/2020.

Watson Valve Services, Inc.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30968.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 43 of 51


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:57
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30968
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                             2/6/2020
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 44 of 51
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 45 of 51
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 46 of 51                              3/26/2020 9:20 AM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 41931815
                                                                                    By: SHANNON NORTH-GONZALEZ
                                   CAUSE NO. 2020-05281                                        Filed: 3/26/2020 9:20 AM


DUONG TUNG LA, KELLY THU                             §     IN THE DISTRICT COURT OF
NGUYEN, JENNIFER PHOUNG                              §
NGUYEN, BICH-NGA THI LE, DAU THI                     §
HOANG, AND VI HOANG KIM                              §
WANNIGMAN                                            §
                                                     §
           Plaintiffs,                               §
                                                     §
           vs.                                       §         HARRIS COUNTY, TEXAS
                                                     §
 WATSON GRINDING AND                                 §
 MANUFACTURING CO.; WATSON                           §
 VALVE SERVICES, INC; KMHJ                           §
 MANAGEMENT COMPANY, LLC;                            §
 KMHJ, LTD.; WESTERN                                 §
 INTERNATIONAL GAS &                                 §
 CYCLINDERS, INC.; AND MATHESON                      §
 TRI-GAS, INC.                                       §
                                                     §
           Defendants.                               §          133rd JUDICIAL DISTRCT

                        ORIGINAL ANSWER OF DEFENDANTS
                 KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendants KMHJ, LTD. and KMHJ MANAGEMENT COMPANY,

LLC, and subject to the pending bankruptcy proceedings filed by Watson Grinding and

Manufacturing Company and/or Motion to Stay pending bankruptcy, files this, their Original

Answer to Plaintiffs’ Original Petition and would respectfully show the Court and the parties as

follows:

                                               I.

                                     GENERAL DENIAL

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC generally deny each and

every, all and singular, the material allegations in Plaintiffs’ Petition and demand strict proof

thereof by a preponderance of the evidence. Defendants hereby enter a General Denial.

ORIGNAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LTD.                                                                   Page 1
RCT/pc*73-018
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 47 of 51


                                               II.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert there is a defect

of parties. Defendants KMHJ, Ltd. and KMHJ Management Company, LLC did not operate nor

manage a manufacturing or production facility in Houston, Harris County, Texas. Defendants

were not engaged in business operations that utilized, stored or maintained flammable, explosive

or volatile chemicals.

                                               III.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert that Defendants

are not liable in the capacity in which they have been sued. Defendants KMHJ, Ltd. and KMHJ

Management Company, LLC did not operate nor manage a manufacturing or production facility

in Houston, Harris County, Texas.     Defendants were not engaged in business operations that

utilized, stored or maintained flammable, explosive or volatile chemicals.

                                               IV.

       Further pleading, Defendants allege the action in question and any resulting damages were

as a result of the acts or omissions of other named parties or entities and Defendants invoke the

provisions of Texas Civil Practice Remedies Code, including but not limited to Chapter 33 and

§33.001; §33.002; §33.003; §33.004; §33.011; §33.012 and §33.013.

                                               V.

       Further pleading, if necessary, Defendants allege and hereby invoke the privileges of

Chapter 41 of the Texas Civil Practice Remedies Code, including but not limited to §41.001;

§41.002; §41.002(a)(b)(c) and (d); §41.003; §41.004; §41.006; §41.007; §41.008; §41.009;

§41.010; §41.011; §41.012 and §41.013.




ORIGNAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LTD.                                                              Page 2
RCT/pc*73-018
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 48 of 51


                                                VI.

       Further pleading, if necessary, in the alternative, Defendants allege that they did not breach

any duty owed to Plaintiffs or any other party and any alleged acts or omissions of Defendants,

KMHJ, Ltd. and KMHJ Management Company, LLC and were not a proximate cause of the

alleged accident in question and the resulting damages.

                                               VII.

       Further pleading, if necessary, in the alternative, Defendants assert all available defenses

under §41.0105 of the Texas Civil Practice Remedies Code; in addition to any other limitation or

law, recovery of medical or healthcare expenses incurred is limited to the amount actually paid or

incurred by or on behalf of Plaintiffs.

                                               VIII.

       Further pleading, Defendants submit Plaintiffs’ claims for punitive damages, exemplary

damages, if any, are limited under the Texas Civil Practice and Remedies Code §41.008 with the

amount of recovery of exemplary or punitive damages not to exceed two times the amount of

economic damages, plus, an amount equal to any non-economic damages found by the jury, not to

exceed the sum of $150,000; or $200,000. See Texas Civil Practice Remedies Code §41.008.

Plaintiffs further may not recover any interests from any award of punitive or exemplary damages.

See Texas Civil Practice Remedies Code §41.007.

                                                IX.

       Further pleading, Defendants argue any award of punitive or exemplary damages is

unconstitutional and that the award of such damages constitutes punishment and violation of the

Eighth Amendment of the United States Constitution. Plaintiffs’ claims for punitive or exemplary

damages violates both the U.S. and Texas Constitutions guaranteeing the right to due process as




ORIGNAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LTD.                                                                  Page 3
RCT/pc*73-018
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 49 of 51


provided in the Fifth and Fourteenth Amendments of the United States Constitution, in addition to

Article One, Section Nineteen of the Texas Constitution.

                                               X.

       Further pleading, punitive and exemplary damages violate the double jeopardy clause of

the Fifth Amendment to the United States Constitution. Plaintiffs’ claim for punitive or exemplary

damages also violates Defendants’ right to protection from being subjected to excessive fines, as

provided in Article One, Section Thirteen of the Texas Constitution. Claims for punitive damages

should be separated from compensatory damages in a bifurcated trial. Otherwise, evidence

admissible on the question of punitive damages may inflame and destroy a jury’s assessment of

compensatory damage liability.

       WHEREFORE, PREMISES CONSIDERED, Defendants KMHJ, Ltd. and KMHJ

Management Company, LLC pray that Plaintiffs recover nothing of and from Defendants, and

Defendants be discharged to go hence without delay and recover their cost, that Plaintiffs’ claims

and/or causes of action be dismissed, and for such other and further relief to which Defendants,

KMHJ, Ltd. and KMHJ Management Company, LLC may be justly entitled.

                                                    Respectfully submitted,

                                                    THE SILVERA FIRM
                                                    A Professional Corporation


                                                    BY:     /s/ Robert C. Turner
                                                            ROBERT C. TURNER
                                                            State Bar No. 00791831
                                                            17070 Dallas Parkway, Suite 100
                                                            Dallas, Texas 75248
                                                            TELEPHONE (972) 715-1750
                                                            FACSIMILE (972) 715-1759
                                                            robertturner@silveralaw.com

                                                    ATTORNEYS FOR DEFENDANTS
                                                    KMHJ, LTD. and KMHJ MANAGEMENT
                                                    COMPANY, LLC
ORIGNAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LTD.                                                               Page 4
RCT/pc*73-018
Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 50 of 51




 EXHIBIT A – STATE COURT PLEADINGS
      Case 20-30967 Document 219 Filed in TXSB on 04/20/20 Page 51 of 51


                               CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel of record in accordance with the Texas Rules of Civil Procedure on this
the 26th day of March 2020.

       Chance A. McMillan                          Via Email: cam@mcmillanfirm.com
       Mathew Mendoza                              Via Email: mem@mcmillanfirm.com
       McMillan Firm, P.L.L.C.                     Via Email: filing@mcmillanfirm.com
       440 Louisiana Street, Suite 1200
       Houston, Texas 77002-1691
             Attorneys for Plaintiffs

       Husein Hadi                                 Via Email: litigation@thehadilawfirm.com
       Jamil Thomas
       Carnegie H. Mims, III
       Sedrick Stagg
       7100 Regency Square Blvd, Ste 140
       Houston, TX 77036
              Attorneys for Plaintiffs

       Jarrod B. Martin                            Via Email Jarrod.Martin@mhllp.com
       McDowell Hetherington, LLP
       1001 Fannin Street, Suite 2700
       Houston, TX 77002

       Erin E. Jones                               Via Email: Erin@jmbllp.com
       Jones Murray & Beatty, LLP
       4119 Montrose, Suite 230
       Houston, TX 77006
       Proposed Bankruptcy Counsel for Watson
       Grinding and Manufacturing Co.

                                                       /s/ Robert C. Turner
                                                   ROBERT C. TURNER




ORIGNAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LTD.                                                            Page 5
RCT/pc*73-018
